DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, Claims 1 – 12 in the reply filed on March 11th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claims 13 – 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11th, 2021.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:
In Claim 8, Line 4, the spelling of “tetrahydroxyethylthylene” appears to be a typographical error and should be spelled as “tetrahydroxyethylene”.  
Claim 11 is objected to because of its dependency to claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8, 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Honert et al. (U.S. Pub. 2014/0299022 A1) (hereinafter referred to as “Honert) and, alternatively Honert in view of Shimoda et al. (JP-2010184818-A) (hereinafter referred to as “Shimoda”, with reference to the provided machine translation).

Regarding claim 1, Honert teaches a method for grinding particles (see Honert at [0001] teaching a composition containing a crude polyol produced from biomass as well as a method of grinding a solid wherein the solid is described in Honert at [0024] as an inorganic substance for construction purposes and may be present in coarse form and/or already be partly ground which is taken to thereby meet the preamble language requiring “particles” and/or see Honert at [0065] teaching a method of grinding a solid, wherein the solid is ground with a grinding adjuvant composition), comprising:
(A) introducing a grinding additive composition into a plurality of particles to be ground to finer particle size in a ball mill or roller mill, the particles chosen from cement, clinker, calcite, limestone, aragonite, sea shells, marl, limonite, clay, shale, sand, bauxite, blast furnace slag, fly ash, natural pozzolan, calcium sulfate, or mixtures thereof (see Honert at  [0074] teaching that a cement clinker was ground on a ball mill);
(B) the grinding additive composition comprising a crude glycerin byproduct obtained using a heterogeneous catalytic process during biodiesel fuel production, the crude glycerin byproduct (see Honert at [0071], [0074] and Table 2 teaching the using grinding adjuvant composition MZ as additives and Table 2 include crude glycerin and triethanolamine; further explanation provided below with regard to ‘obtained’ clause).  To be clear in the record, the grinding additive MZ meets the crude glycerin byproduct as claimed as shown in Table 2;
(C) grinding together the grinding additive composition and plurality of particles in the ball mill or roller mill, whereby the particles are ground to finer particle size (see Honert at [0074] as well as [0023] teaching by “grinding” or “grinding process” is meant in particular a method in which a mean grain size of a solid or a mixture of different solids is reduced, this occurs for example in a mill during the grinding of clinker, optionally together with inert and/or active additives).
With regard to the phrase “obtained using a heterogeneous catalytic process during biodiesel fuel production” is a process of obtaining the crude glycerin byproduct, therefore it is 
Specifically, Honert teaches that the grinding adjuvant comprises:
1,2,3-propanetriol in an amount of 50-99 percent (see Honert at [0026] teaching crude glycerin has a content of pure glycerin or 1,2,3-propanetriol particularly 50-90 wt%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
chloride salt, ash, fatty acid, and fatty acid ester in an amount of 0-1 percent, the foregoing percentages based on total weight of the crude glycerin generated by the heterogeneous catalytic process (see Honert at [0031] teaching crude glycerin contains the oil secondary components, especially fatty acids and/or fatty acid esters, especially 0.005-30 wt%).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  
Honert also teaches that grinding adjuvant composition contains in addition especially at least one additive chosen from a list (see Honert at [0046]), and Honert further teaches that with such additives or grinding adjuvant ingredients, the grinding adjuvant composition can specifically adapted to special requirements (see Honert at [0046]).  This is taken to mean that a grinding adjuvant composition contains additives and the additives added can specifically be chosen to adapt special requirements, thus one skilled in the art would recognize which additive to add and adapt to specific grinding requirements.
Honert does not explicitly teach at least one glycerol ether in an amount of 5-50 percent, but teaches that the composition comprises glycol and/or glycol ether or consists of such (see Honert at [0041]).  
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09 I).  In this case, a glycol ether consists of an ether and alcohol functional groups in the alkyl chain, while a glycerol ether consists of an ether and two alcohol functional groups in the alkyl chain.  
As such, one of ordinary skill in the art would recognize that glycol ether and glycerol ether are compounds having very close structural similarities due to the functional groups in the alkyl chain, and are both generally miscible in water, thus have similar utilities.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to experiment on glycerol ether compounds with a reasonable expectation of success, as components of the grinding additive when grinding solids such as cement because glycol ether compounds, which are similar in structure to glycerol ether compounds, are known to be components of a grinding additive.

Alternatively to the rationale provided above regarding structural similarity, it is additionally noted that, like Honert, Shimoda teaches a method for producing a water-hard powder, which can improve the crushing efficiency and increase the strength of a cured product in the step of crushing a water-hard compound (see Shimoda at [0001]).  Shimoda also teaches that the finish pulverization are preferably carried out by adding compound (a) to the hydraulic compound, especially the raw material containing the clinker (see Shimoda at [0039]), and that the crushing device used for crushing hydraulic compounds, especially clinker, and especially finishing crushing is not particularly limited, and examples thereof include ball mills that are widely used for crushing cement and the like (see Shimoda at [0042]).  Shimoda further teaches that compound (a) is a monoether of propane-1,2,3-triol, wherein 2-methoxypropane-1,3-diol and 3-methoxypropane-1,2-diol is featured in the list (see Shimoda at [0025]).  One of ordinary skill in the art would recognize that compound (a) is a glycerol ether compound.  Additionally, 
Shimoda further teaches that the concentration of compound (a) is preferably 40 to 99% by weight (see Shimoda at [0040]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
Shimoda also teaches that compound (a) as a pulverizing aid has good wettability and spreadability and has strong adsorptivity to the pulverized object and it is presumed that the pulverization efficiency is improved because the surface can be made hydrophobic more quickly, uniformly and firmly (see Shimoda at [0014]).
As such, one of ordinary skill in the art would recognize that Honert and Shimoda teachings are similar because the both teach a grinding aid to cement.  Honert teaches a grinding additive from a crude glycerin comprising 1,2,3-propanetriol with minor fatty acids/and or fatty acid esters secondary components and glycol ether.  Shimoda teaches a pulverizing aid comprising a glycerol ether which was found to have good wettability and spreadability and has strong adsorptivity to the pulverized object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the glycol ether in the grinding additive of Honert’s with the glycerol ether of Shimoda’s because the glycerol ether was found to have good wettability and spreadability and has strong adsorptivity to the pulverized object.

Regarding claims 2 and 3, Honert as modified by Shimoda teaches all the limitations as applied to claim 1 above, and Shimoda further teaches that at least one glycerol ether is chosen from methoxypropanediol, ethoxypropanediol, propoxypropanediol, butoxypropanediol, or a mixture thereof; and where a methoxypropanediol chosen from 3-methoxy-1,2-propanediol, 2-methoxy-1,3-propanediol, or mixture thereof (see Shimoda at [0025] teaching that the 

Regarding claim 4, Honert as modified by Shimoda teaches all the limitations as applied to claims 1-3 above, but Honert as modified Shimoda does not explicitly teach that at least one glycerol ether comprises a mixture of 3-methoxy-1,2-propanediol and 2-methoxy-1,3-propanediol in a weight ratio of 6:1 to 3:1.
	However, Shimoda teaches that compound (a) is obtained as a distillate, and the distillate can be used as a mixture containing one or more compounds (a) as long as the effects of the present invention can be obtained (see Shimoda at [0038]), and compound (a) is a monoether of propane-1,2,3-triol, wherein 2-methoxypropane-1,3-diol and 3-methoxypropane-1,2-diol is featured in the list (see Shimoda at [0025]).
As such, one of ordinary skill in the art would recognize that compound (a) can be used as a mixture containing one or more compounds of the monoether of propane-1,2,3-triol wherein 2-methoxypropane-1,3-diol and 3-methoxypropane-1,2-diol is featured in the list because it is obtained as a distillate as long as the effects of the present invention can be obtained.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to experiment on different ratios of the mixtures of the compounds of the monoether of propane-1,2,3-triol such as 2-methoxypropane-1,3-diol and 3-methoxypropane-1,2-diol with a reasonable expectation of success,  because compound (a) is obtained as a distillate as long as the effects of the present invention can be obtained.

Regarding claim 5, Honert as modified by Shimoda teaches all the limitations as applied to claims 1-2 above, but Honert as modified Shimoda does not teach the crude glycerin contains 
However, Shimoda teaches that the concentration of compound (a) is preferably 40 to 99% by weight (see Shimoda at [0040]).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).
In addition, Shimoda teaches that compound (a) was derived from a reaction preferably using a well-known homogeneous or heterogeneous catalyst (see Shimoda at [0031]).
Furthermore, the phrase “obtained using heterogeneous catalyst process” is a process of obtaining the crude glycerin byproduct, therefore it is not seen to differ structurally from the applied prior art Honert or Shimoda.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” (see MPEP § 2113.01).

Regarding claim 6, Honert as modified by Shimoda teaches all the limitations as applied to claim 1 above, and Honert further teaches that the particles are ground with a crude glycerin obtained using heterogeneous catalyst process wherein the crude glycerin contains zero to less than 0.5% fatty acids, fatty acid esters, or oil, based on total weight of the crude glycerin (see Honert at [0031] teaching crude glycerin contains the oil secondary components, especially fatty acids and/or fatty acid esters, especially 0.005-30 wt%).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 7, Honert as modified by Shimoda teaches all the limitations as applied to claim 1 above, and Honert further teaches that the additive composition further comprises 

Regarding claim 8, Honert as modified by Shimoda teaches all the limitations as applied to claim 1 above, and Honert further teaches that the additive composition also comprises at least one cement additive selected from the group consisting of triethanolamine, triisopropanolamine, diethanolisopropanolamine, tetrahydroxyethylene diamine, ethanoldiisopropanolamine, diethanolamine, methoxydiethanolamine, ethoxylated methoxydiethanolamine, a glycol, crude glycerin from a homogeneous catalyzed process, an acetic acid or salt thereof, or mixtures thereof (see Honert at [0054] and [0056] teaching that the grinding adjuvant composition consist of alkanolamine, and see Honert at [0036] teaching suitable alkanolamines wherein triethanolamine is featured in the list).

Regarding claim 10, Honert as modified by Shimoda teaches all the limitations as applied to claim 1 above, but Honert as modified by Shimoda does not explicitly teach that the additive composition has a pH greater than 8.0.
However, Honert teaches that the solubilizer comprises an alkaline substance wherein an alkaline substance which when added to an aqueous solution is able to raise its pH value and is miscible with glycerin, and the alkaline substance comprises an alkanolamine, a fatty amine and/or an alkaline hydroxide or mixtures thereof (see Honert at [0033] to [0035]).  Honert further teaches that the grinding adjuvant contains an alkanolamine (see Honert at [0054] and [0056]).  
As such, one of ordinary skill in the art would recognize that an alkaline substance when added to an aqueous solution is able to raise its pH value or the solution is basic.  Honert’s solubilizer or grinding additive comprise an alkanolamine, an alkaline substance, so there is a 

Regarding claim 11, Honert as modified by Shimoda teaches all the limitations as applied to claims 1 and 8 above, but Honert as modified by Shimoda does not explicitly teach that the weight ratio of the at least one cement additive to the crude glycerin byproduct from the manufacture of biodiesel using a heterogeneous catalyzed process is 90:10 to 10:90 (total dry weight).
However, Honert teaches that the grinding composition contains 5-95 wt% of crude glycerin and 0.1-9 wt% alkanolamine (see Honert at [0054] to [0056]).  As such, one of ordinary skill in the art would be able to arrive at the weight ratio of 90:10 to 10:90 of at least one cement additive to the crude glycerin byproduct based on the reported range of 5-95 wt% of crude glycerin and 0.1-9 wt% alkanolamine, an additive.
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).
Furthermore, the phrase “from the manufacture of biodiesel using a heterogeneous catalyzed process” is a process of obtaining the crude glycerin byproduct, therefore it is not seen to differ structurally from the applied prior art Honert or Shimoda.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” (see MPEP § 2113.01).

Regarding claim 12, Honert as modified by Shimoda teaches all the limitations as applied to claim 1 above, and Honert further teaches that the additive composition is combined with cement clinker particles at a dosage of 0.01% to 0.1% based on total weight (see Honert at prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Honert and/or Honert as modified by Shimoda as applied to claim 1 above, and further in view of Kimura (JP-2000143321-A) (with reference to the provided machine translation).

Regarding claim 9, Honert as modified by Shimoda teaches all the limitations as applied to claim 1 above, but Honert as modified by Shimoda does not explicitly teach that the additive composition further comprises N-(2-hydroxyethyl)-iminodiacetic acid (EDG), N-(2-hydroxypropyl)-iminodiacetic acid (IPDG) or salts or mixtures thereof.
Kimura teaches a method for preventing the generation of latency for Portland cement (see Kimura at [0007]).  Kimura also teaches a chelate compound having a function of capturing calcium ions to interfere with the production of calcium carbonate, thereby preventing the formation of latency during the placement of Portland cement mortar (see Kimura at [0008] and [0009]), wherein the among the chelate compounds having calcium ion trapping function features hydroxyethyliminodiacetic acid in the list (see Kimura at [0022]).
As such, one of ordinary skill in the art would recognize that Kimura’s teaching is in a related field of study/technology to that of Honert’s and Shimoda’s, which is cement.  Kimura uses a chelate compound, hydroxyethyliminodiacetic acid in the cement mortar to capture calcium ions and interfere with the production of calcium carbonate, thereby preventing the formation of latency during the placement of Portland cement mortar.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use or add a chelate compound such as hydroxyethyliminodiacetic acid from Kimura into the grinding aid of Honert as modified by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.G.U./Examiner, Art Unit 1731